Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to a semiconductor device, classified in H01L29/78.
II. Claims 17-20, drawn to a method of making a semiconductor device, classified in H01L21/7823418.
The inventions are distinct, each from the other because of the following reasons:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the process as claimed can be used to make another and materially different product such that the source region does not surround the drain region.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching 
different classes/subclasses or electronic resources, or employing different search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
If Group I is elected, the applicant is further required to elect one of the following disclosed patentably distinct species: 
Species I, Figs. 1-8: Figs. 1-8 disclose a first embodiment. 
Species I, Figs. 9-10: Figs. 9-10 disclose a second embodiment. In FIG. 9 and FIG. 10, the first conductive type doped region 134 is formed as a ring-shaped doped region located next to the second conductive type doped regions 132 and located between the conductive block 114 and the second conductive type doped regions 132. As seen in FIG. 9, in some embodiments, the first conductive type doped regions 136 is formed in a ring-shape enclosing the round doped region of the second conductive type doped region 133. In some embodiments, the trace 1606-1 is located above the doped regions 133, 136 and at a location overlapping and covering the doped regions 133, 136. In FIG. 9, the trace 1606-4, a high-voltage interconnection (HVI) metal line, extends from the trace 1606-1 to the pad 1606-5, so as electrically connecting the drain region (doped region 133) to the pad 1606-5. In FIG. 9, the trace 1606-4 extends from the trace 1606-1, across the conductive block 116 of the gate structure and across the break BK and beyond the doped regions 132, 134 and connects to the pad 1606-5. In some embodiments, the trace 1606-4 has a width Wm ranging from about 0.1 microns to about 100 microns. In some embodiments, the trace 1606-4 has a width Wm ranging from about 0.1 microns to about 30 microns. From the schematic top views of FIG. 9 and FIG. 10, the second conductive type doped region 132 is shaped like a split ring (open ring) or a C-shaped ring with a break BK located between both ends 132E of the second conductive type doped region 132. In some embodiments, as seen in FIG. 10, the vertical projection (along the thickness direction) of the metallic trace 1606-4 falls within the span of the break BK, without touching or overlapping the doped region 132. That is, the overpass location or intersecting location of the trace 1606-4 overlap the location of the break BK. In FIG. 10, both ends 132E are spaced from the trace 1606-4 with a spacing S1 and S2 respectively, and the spacing S1 or S2 ranges from about 0.05 microns to about 20 microns. In some embodiments, the spacing S1 is the same as the spacing S2. In some embodiments, the spacing S1 is different from the spacing S2. In some embodiments, the extending length LBK of the break BK is larger than the width Wm of the trace 1606-4. In some embodiments, the second conductive type doped region 132 is shaped as an open round ring and has a width Wd (in the radial direction) ranging from about 0.05 microns to about 8.0 microns. In some embodiments, a spacing S3 between the second conductive type doped region 132 and the conductive block 116 may be smaller than 5 microns. In one embodiment, a spacing S3 between the second conductive type doped region 132 and the conductive block 116 may be zero. In some embodiments, the extending length LBK of the break BK ranges from about 0.2 microns to about 70 microns. In some embodiments, the ratio of the spacing S1/S2 to the width Wm of the trace 1606-4 ranges from about 5E-4 to about 500. It is understood that the dimensions such as the lengths, widths, spacings are provided as exemplary workable ranges and may be modified along with the pattern and layout designs, and other ranges are well encompassed within the scope of the present disclosure.
Species I, Fig. 11: Fig. 11 discloses a third embodiment. From the top view of FIG. 11, the source region 1110 includes portions 1110-1 and 1110-2 extending in the X-direction connected through a portion 1110-4 extending in the Y-direction and the X-extending portions 110-2 and 1110-3 connected through a Y-extending portion 1110-5. From the schematic top view, the source region 1110 is shaped like a folded loop with portion 1110-1 folded and extended inwardly, and there is a break BK located between both ends 1110E (between the end 1110E of the portion 1110-1 and the end 1110E of the portion 1110-3). That is, the source region 1110 is a doped region shaped like two joined fingers. In some embodiments, the gate structure 1120 is arranged next to the source region 1110 and is also shaped like a folded loop or like two joined fingers. From the top view, the gate structure 1120 is a continuous structure without a break. In FIG. 11, the drain region 1130 is enclosed by the gate structure 1120 and the source region 1110 and is shaped like a “C” or a hair pin. In some embodiments, the drain region 1130 is spaced apart from the gate structure 1120 and apart from the source region 1110. In FIG. 11, the HVI trace 1140 is located above and overlaps a portion of the drain region 1130 and extends over and along the drain region 1130 in the X-direction, across the gate structure 1120 and the break BK and beyond or outside the gate structure 1120 and the source region 1110. As the HVI trace 1140 crosses over the gate structure 1120 and the source region 1110, the location of the break BK is located below the crossing location of the HVI trace 1140 crossing over the source region 1110. From the top view of FIG. 11, the extending length LBK of the break BK is larger than the width Wm of the HVI trace 1140.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources or non patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813